Citation Nr: 0112691	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left knee injury. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left lower leg injury with paresthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.  He had subsequent service in the United States 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2001, the veteran testified at a videoconference 
hearing in Cleveland, Ohio before the undersigned Board 
member, seated in Washington, DC.  A copy of the hearing 
transcript has been associated with the claims file. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The veteran contends that he has a low back disability due to 
a twisting injury incurred when he sustained the injury to 
his left leg/knee during service.  In this regard, service 
medical records reflect that in January 1978, the veteran 
complained of back pain which was aggravated when he bent at 
the waist or sneezed.  At that time, an assessment of right 
muscle pain in the mid-back was recorded by the examining 
physician.  A Report of Medical History at discharge from 
service, dated in January 1978, reflects that the examining 
physician noted that the veteran had twisted his back playing 
softball and that he had intermittent discomfort.  Subsequent 
medical records associated with the veteran's service with 
the United States Army Reserves reflects that he reported 
having received treatment for back pain from a private 
physician, Dr. James Holt of Macedonia, Ohio, after he had 
been involved in a November 1981 motor vehicle accident.  
These treatment records could be relevant to the claim for 
service connection for a low back disorder and should be 
associated with the claims file. 

In addition, a September 1997 report, submitted by a private 
neurologist, Dr. Roger Weiss, reflects that the veteran had 
low back pain and that he had sustained an old sciatic or 
peroneal nerve injury dating back to his military service 
twenty years previously.  This report suggests that the 
veteran's current back disorder could be related to an 
incident in service.

During his January 2001 hearing before the undersigned, the 
veteran testified that service connection is warranted for a 
low back disability as secondary to gait impairment resulting 
from his service-connected residuals of a left lower leg 
injury with paresthesia.  In support of his contention, in an 
April 1998 medical report, a VA podiatrist concluded that the 
veteran had foot pain associated with his service-connected 
left lower leg disability which had caused gait impairment 
and low back pain.  The secondary service connection claim 
has not been adjudicated by the RO. 

The veteran also maintains that he has pain and weakness in 
the back of his left knee.  The veteran's left knee disorder 
was most recently examined by VA during an April 1999 
orthopedic examination.  The examiner did not provide an 
adequate assessment of the functional impairment due to pain, 
incoordination, weakened movement and excess fatigability, or 
of functional impairment during flare-ups.  Therefore, the 
examination report is not adequate for rating purposes.  See 
38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202 (1999) and VAOPGCPREC 36-97 (Dec. 12, 1997).   

The veteran's residuals of an injury to the left lower leg 
with paresthesia were last examined by VA in February 1999.  
Since a VA neurological examination is required to determine 
the etiology of the veteran's low back disability and since a 
decision on the claim for a compensable evaluation for the 
paresthesia of the veteran's left lower leg should be 
deferred until the service connection issue is resolved 
because of the possibility that the disorders should be 
evaluated as one disability, the Board is of the opinion that 
the neurological examination should include an examination of 
the service-connected residuals of an injury of the left 
lower leg as well. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously, to specifically 
include all treatment records from 
Dr. James Holt in Macedonia, Ohio.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
VA orthopedic and neurologic 
examinations of the veteran by 
physicians with appropriate 
expertise to ascertain the nature 
and extent of impairment from the 
service-connected residuals of 
injuries of the left knee and left 
lower leg with paresthesia, and the 
etiology of any current low back 
disorder.  Any indicated special 
studies should be conducted.  The 
claims file and a copy of this 
remand must be made available to and 
reviewed by the examiners.  

With respect to any currently 
present low back disorder, the 
examiners should provide their 
opinions, based upon the examination 
results and a review of the claims 
folder, as to whether it is at least 
as likely as not that the low back 
disorder is etiologically related to 
service or was caused or worsened by 
service-connected left lower 
extremity disabilities.

With respect to any currently 
present left knee disorder, the 
orthopedic examiner should identify 
any objective evidence of pain and 
the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of left knee movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  

Concerning the service-connected 
residuals of an injury to the left 
lower leg with paresthesia, the 
neurologic examiner should identify 
any currently present neurological 
impairment from this disability.  

In addition, the examiners should 
provide their opinions concerning 
the impact of the currently service-
connected disabilities on the 
veteran's ability to work, to 
include whether they are sufficient 
by themselves to render the veteran 
unemployable.  

3.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the VCAA.  

4.  Then, the RO should readjudicate 
the issues on appeal, to include 
consideration of the veteran's 
contention that service connection 
is warranted for low back disability 
on a secondary basis.  The RO should 
also consider whether the case 
should be forwarded to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration with respect to the 
claims for increased evaluations.  

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and be given 
an appropriate opportunity to 
respond thereto.  The veteran should 
be informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




